IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40089
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LOUIE GONZALEZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. B-98-CR-438-ALL
                      --------------------

                         October 20, 1999

Before JONES, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     Louie Gonzalez appeals the district court’s denial of his

motion to withdraw his guilty plea.   Gonzalez contends that he

established a fair and just reason for the district court to

allow him to withdraw his plea because he asserted his innocence,

the Government did not prove that it would be prejudiced by the

withdrawal, and the withdrawal would not have substantially

inconvenienced the court or wasted judicial resources.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-40089
                                  -2-

     We review the denial of a Fed. R. Crim. P. 32(e) motion for

an abuse of discretion.     See United States v. Grant, 117 F.3d

788, 789 (5th Cir. 1997).    We consider seven relevant factors in

reviewing the denial of a motion to withdraw a guilty plea under

Rule 32(e).   See United States v. Brewster, 137 F.3d 853, 857

(5th Cir.), cert. denied, 119 S. Ct. 247 (1998).

     Gonzalez’s assertion of innocence does not justify a

withdrawal of his guilty plea.     See Grant, 117 F.3d at 789-90.

Gonzalez’s withdrawal of his guilty plea on the day of

sentencing, without prior notice to the district court or the

Government of his intent to withdraw the plea, would have

substantially inconvenienced the district court and wasted

judicial resources.   See id. at 790 (withdrawal of guilty plea on

day of sentencing would have disrupted trial docket,

inconveniencing court and wasting judicial resources).

Gonzalez’s three-month delay in moving to withdraw his plea also

weighed against the decision to grant the motion to withdraw.

See id. at 790 (motion filed three months after entry of guilty

plea was untimely).

     Our review of the relevant factors, the parties’ briefs, and

the record reveals that the district court did not abuse its

discretion by denying Gonzalez’s motion to withdraw his guilty

plea.   Accordingly, we AFFIRM.

     AFFIRMED.